Dear Honorable Randle,
The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question:
Where there is an alleged conflict between a title examination standardas promulgated by the Oklahoma Bar Association and the Oklahoma StateStatutes, which should prevail?
Title examination standards are adopted by the Oklahoma Bar Association through its House of Delegates and are published as a part of the Oklahoma Statutes Annotated by the West Publishing Company as a convenience to the title examiners. The title examination standards are uniform interpretations for the application of the law that attorneys should use when examining titles. Title examination standards are not state statutes and, are not promulgated by the Legislature.
It is, therefore, the opinion of the Attorney General that where thereis a conflict between a title examination standard promulgated by theOklahoma Bar Association and the Oklahoma Statutes, the statutoryprovisions set out by the Legislature shall prevail.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
VICTOR G. HILL, JR., ASSISTANT ATTORNEY GENERAL